In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated November 4, 2005, which denied their motion, inter alia, to vacate an order of the same court dated December 4, 2000, dismissing the action.
Ordered that the appeal is dismissed, without costs or disbursements.
On November 29, 2005, the Supreme Court, Queens County, entered a judgment dismissing this action. This appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with entry of judgment in the ac*439tion (see Matter of Aho, 39 NY2d 241, 248 [1976]). Adams, J.P., Santucci, Mastro and Lifson, JJ., concur.